DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
02.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 18 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: "[a] display device, comprising: a substrate comprising a first display region, and second and third display regions extending from the first display region; first pixels in the first display region and first lines electrically connected to the first pixels; second pixels in the second display region and second lines electrically connected to the second pixels; third pixels in the third display region and third lines electrically connected to the third pixels; and a first dummy part located between the second pixels and the third pixels, wherein the first dummy part is electrically connected to a portion of the second lines and a portion of the third lines," as specifically structured and interrelated in the context of the claim 1.

With respect to product claim 18: "[a] display device, comprising: a substrate comprising a first display region, and second and third display regions extending from the first display region; first pixels in the first display region and first lines electrically connected to the first pixels; second pixels in the second display region and second lines electrically connected to the second pixels; third pixels in the third display region and third lines electrically connected to the third pixels; a first dummy part electrically connected to an end portion of the second lines; and a second dummy part electrically connected to an end portion of the third lines, wherein the first dummy part is electrically connected to a portion of the second pixels, and wherein the second dummy part is electrically connected to a portion of the third pixels," as specifically structured and interrelated in the context of the claim 18. 
Although various prior art references (see, for example, Kim '1663; but wherein this application has an effective priority date that predates the publication of this prior art reference) disclose the various limiting features of claims 1 and 18, these prior art references fail to disclose the features as structured and interrelated in the context of the claims. 
CONCLUSION
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814